Exhibit 10.25

LOGO [g47051delta_logo.jpg]                    

 

Michael H. Campbell

Executive Vice President

HR, Labor & Communications

 

 

October 31, 2008

   

[Name/Address]

 

Dear [Name]:

I am pleased to confirm our verbal offer of employment for the position of
[POSITION] of Delta Air Lines, Inc. (“Delta” or the “Company”). Your active
employment with Delta will begin on the closing date of the merger between
Nautilus Merger Corporation, a wholly owned subsidiary of Delta, and Northwest
Airlines Corporation (such transaction referred to as the “Merger”, and your
active employment commencement date referred to as the “Delta Transfer Date”).
The following information generally summarizes the terms of our offer.

ANNUAL COMPENSATION

Your base salary will be $[AMOUNT] per annum, payable in accordance with the
usual payment practices of the Company except that for convenience purposes
only, regardless if your Delta Transfer Date is prior to January 1, 2009, you
will be paid from the Northwest Airlines Inc. (“NWA”) payroll through at least
that date.

You will participate in Delta’s 2009 Management Incentive Plan (the “MIP”)
according to the terms of the MIP as in effect from time to time. As [POSITION]
at Delta, your Target MIP Award for 2009 will be [PERCENTAGE] % of your annual
base salary.

LONG-TERM COMPENSATION

As soon as practicable after the Delta Transfer Date, and subject to your
execution of the underlying award agreement offered to you by Delta, you will
receive an equity-based award under Delta’s 2007 Performance Compensation Plan
(the “Performance Plan”) consisting of (1) [NUMBER] shares of restricted Delta
common stock; and (2) a stock option to purchase up to [NUMBER] shares of Delta
common stock (the restricted stock and the stock option collectively referred to
as the “Merger Equity Award”). Subject to your continued employment with Delta
and the terms and conditions set forth in the award agreement, the Merger Equity
Award will generally vest as follows:

20% May 1, 2009;

20% November 1, 2009;

20% May 1, 2010; and

40% November 1, 2011.

 

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A



--------------------------------------------------------------------------------

In addition to the Merger Equity Award, you will also be eligible to participate
in Delta’s 2009 Long-Term Incentive Program (the “2009 LTIP”) as in effect from
time to time. The value of your target award opportunity under the 2009 LTIP
will be $[XXX]. Subject only to final approval of plan language by the
Personnel & Compensation Committee of the Board (the “P & C Committee”), half of
the shares subject to the target award opportunity will be time-based restricted
stock and half will be cash-settled performance shares. Subject to your
continued employment with Delta and the terms and conditions set forth in the
award agreement, as well as final P & C Committee approval: (a) the restricted
stock will vest in two equal installments on the first and second anniversaries
of the grant date; and (b) the performance shares will vest at the end of a two
year performance period and will be paid out within the range of 0% to 200%
depending on whether we meet or exceed our performance goals.

WITHHOLDING OBLIGATIONS

All consideration provided by Delta shall be provided subject to withholding and
other federal, state and local taxes and deductions as provided by law.

GENERAL BENEFITS

Although you will be employed by Delta as of the Delta Transfer Date, for
convenience purposes, you will not be eligible for Delta’s broad based benefit
programs, including health, dental, disability, survivor, retirement, (including
any payments under Delta’s restoration program) and paid time off until
January 1, 2009. Through December 31, 2008, you will continue to be eligible to
participate in the benefit plans and programs that were offered to you by NWA
immediately prior to the Delta Transfer Date.

Except as noted below with respect to the Delta Air Lines, Inc. Officer and
Director Severance Plan (“O&D Severance Plan”), or any successor thereto, you
also will generally be entitled to such benefits as are provided to officers of
the Company employed on or after the Delta Transfer Date, including free and
reduced rate travel, financial planning assistance, an annual executive physical
and similar programs as such benefits exist from time to time.

If applicable, you will be eligible for a relocation benefit as provided under
the terms of the Delta Officer Relocation Program. A summary of these benefits
is included as Exhibit A. This policy has certain payback provisions if your
employment terminates within two years of the date of your actual relocation.

SPECIAL TRAVEL BENEFITS AT TERMINATION

Upon your termination of employment from Delta at any time for any reason other
than for Cause (as defined in Exhibit B), you will have a right to participate
in the Delta UATP Travel Program (the “UATP Program”) for life according to the
terms of the UATP Program in effect as of the Delta Transfer Date. This
contractual right is further defined and explained in Exhibit C. For your
convenience, I have included an execution copy of the agreement in Exhibit C

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A

 

2



--------------------------------------------------------------------------------

granting this contractual right. You should sign and return this execution copy
along with your signed copy of this letter. You should also note that in order
to be eligible for this benefit, you must agree to sign a release containing
certain non-compete, non-solicit, and similar other covenants at the time your
employment with Delta terminates.

RETENTION PAYMENT AND WAIVER OF RIGHTS UNDER CERTAIN NWA AGREEMENTS

Delta acknowledges that, pursuant to your Management Compensation Agreement with
NWA dated as of ____________, ____ (as amended) (the “Agreement”), and pursuant
to the terms of certain other NWA programs, including the Key Employee Annual
Cash Incentive Program, as amended, (the “KEACIP”) and the 2003 Long Term Cash
Incentive Plan, as amended, (the “2003 LTIP”) upon the termination of your
employment with NWA under certain circumstances, you would be entitled to the
severance payments and benefits set forth in your Agreement, the KEACIP and the
2003 LTIP. By signing below, and in partial exchange for this offer of
employment and the benefits provided pursuant to this letter, you agree to waive
all rights and benefits under the Agreement, the KEACIP and the 2003 LTIP,
regardless of whether such rights are vested or unvested and you will receive
the following payments instead (none of which shall be considered earnings for
purposes of any Delta sponsored benefit plan, and which, for convenience
purposes only, will be paid from the NWA payroll):

 

  (a) Subject to Delta’s receipt, promptly following the Delta Transfer Date, of
a Waiver and General Release in a form substantially similar to Exhibit D (the
“Release”), signed and not revoked by you during the revocation period set forth
in the Release, you will receive a retention payment (the “Retention Payment”)
in the amount of the lump sum cash severance payment set forth in Section __ of
your Agreement promptly following the end of such revocation period. In the
event that, prior to the [first] [second] anniversary of the Delta Transfer
Date, you voluntarily terminate your employment with Delta (including due to
retirement) other than due to disability or for “Good Reason” as defined in
Exhibit E, or your employment is terminated by Delta for Cause (as defined in
Exhibit B), then you will be obligated to re-pay to Delta an amount equal to the
product of the Retention Payment multiplied by a fraction, the numerator of
which is the number of days during the period commencing on the effective date
of your termination of employment and ending on the (first) (second) anniversary
of the Delta Transfer Date and the denominator of which is(365) (730) (the
“Repayment Amount”). In such event, you must pay the Repayment Amount to Delta
within ten days following the termination of your employment, and Delta shall be
entitled to set-off all or a part of the Repayment Amount against any amounts
otherwise owed to you by Delta or any affiliate of Delta. Anything in this
paragraph (a) and Exhibit E notwithstanding, if following the Merger, your
office is relocated by more than 50 miles, and you voluntarily terminate your
employment rather than relocate, you will not owe any Repayment Amount.

 

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A

 

3



--------------------------------------------------------------------------------

  (b) An amount equal to your 2008 KEACIP payment at target payable no later
than December 31, 2008.

 

  (c) An amount equal to your 2007-2008 award under the 2003 LTIP at the greater
of (a) 100%; or (b) the applicable percent payout determined as if the
performance period were 1/1/07 through 9/30/08 rather than 1/1/07 through
12/31/08, but in either case payable no later than December 31, 2008.

 

  (d) An amount equal to your 2008-2009 award under the 2003 LTIP at 100%
payable no later than December 31, 2008.

If applicable, you will also receive payments described in Exhibit F.

PARTICIPATION IN SEVERANCE PLANS

In the event your employment with Delta is terminated for any reason prior to
the [second] [third] anniversary of the Delta Transfer Date, you will not be
eligible to participate in the O&D Severance Plan, any successor thereto, or any
other severance plan or program sponsored by Delta and you will not be entitled
to any severance payments or benefits in connection with your termination of
employment. After such time, and subject to your continued employment, you will
participate in the O&D Severance Plan or its successor in accordance with the
terms of the O&D Severance Plan, as it may be amended from time to time. This
section shall not be construed to provide any rights to continued employment.

IN CONCLUSION

Except as otherwise provided in this letter of agreement, your employment with
Delta will be subject to Delta’s standard policies and will be governed by the
terms and conditions of the Human Resources Policies, as may be amended from
time to time hereafter. Anything to the contrary herein notwithstanding, nothing
herein is intended to provide any rights to continued employment. This letter of
agreement supersedes any prior discussions and documentation concerning your
compensation or benefit arrangements with the Company.

If the terms outlined reflect your understanding of our agreement and you accept
employment based on these terms, please indicate your acceptance by signing the
two original letters of agreement provided. Please keep one letter of agreement
for your records and return the other to me.

[NAME], we are extremely pleased to have you on the Delta senior leadership team
and we look forward with great pleasure to your contribution to making us the
world’s premier airline.

Mary Steele, our director of compensation programs, is available to assist you
on questions regarding your compensation package. Mary’s direct line is
404-715-6333.

 

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A

 

4



--------------------------------------------------------------------------------

Sincerely,

 

 

 

  [NAME]    Date

 

 

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A

 

5



--------------------------------------------------------------------------------

List of Exhibits

Exhibit A – Summary of Delta Officer Relocation Package and Addendum thereto

Exhibit B – Definition of Cause

Exhibit C – Retired Officer Merger Travel Benefit Agreement (enclosed execution
copy to be signed now; Release form attached to Agreement to be signed in
future)

Exhibit D – Form of Waiver and Release for Retention Payment (to be signed when
letter signed)

Exhibit E – Definition of Good Reason

Exhibit F – Additional Payment (Excise Tax protection)

 

 

Delta Air Lines, Inc., Post Office Box 20706, Atlanta, GA 30320-6001, U.S.A

 

6